Filed 12/10/13 P. v Reyna CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H039703
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS121779)

         v.

JOSEPH ANTHONY REYNA,

         Defendant and Appellant.


         Defendant Joseph Anthony Reyna pleaded no contest to one count of second-
degree robbery (Pen. Code, §§ 211, 212.5)1 arising from an unsuccessful attempt to steal
liquor from a market. The trial court denied probation and sentenced defendant to three
years in state prison.
         Defendant timely appealed and we appointed counsel to represent him in this
court. By letter dated September 10, 2013, this court notified defendant that his appellate
counsel filed a brief that states the case and facts but raises no issue and informed
defendant of his right to submit argument on his own behalf. Defendant did not respond
to that letter. For the reasons stated here, we will affirm the judgment.
                                        I.     STANDARD OF REVIEW
         We review the entire record to determine if there are any arguable appellate issues.
(People v. Wende (1979) 25 Cal.3d 436, 440-441.) In reviewing the record, we must
include “a brief description of the facts and procedural history of the case, the crimes of

         1
              Unspecified statutory references are to the Penal Code.
which the defendant was convicted, and the punishment imposed.” (People v. Kelly
(2006) 40 Cal.4th 106, 123-124.)
                        II.   TRIAL COURT PROCEEDINGS
       At defendant’s preliminary hearing, the court heard testimony from Sidney Brown,
a security guard for the Nob Hill Foods market in Salinas, and Salinas Police Officer
David Crabill, Jr.
       Brown testified that defendant came into the store in the evening of September 9,
2012. Brown had previously seen defendant in the store “standing, or just walking
around and just leaving, with no items being bought.” Defendant picked up at least two
bottles of liquor and walked toward the exit, where Brown was standing. When Brown
attempted to stop defendant, defendant struck Brown in the head with two liquor bottles
“[h]ard enough to break both bottles.” Brown then “grabbed [defendant] and slammed
him on the ground,” and defendant was arrested. Two days after the incident, Brown was
diagnosed with a mild concussion.
       At the police station, Officer Crabill advised defendant of his rights under
Miranda v. Arizona (1966) 384 U.S. 436, and defendant agreed to talk with the officer.
Defendant told Officer Crabill he planned to take alcohol from the market without
paying.
       After the preliminary hearing, the People filed an information charging defendant
with: second-degree robbery (§§ 211, 212.5), a serious and violent felony (§§ 1192.7,
subd. (c)(19), 667.5, subd. (c)(9)); felony commercial burglary (§ 459); misdemeanor
assault with a deadly weapon (§ 245, subd. (a)(1)); misdemeanor possession of alcohol
by a minor (Bus. & Prof. Code, § 25662, subd. (a)); (5) and infraction possession of less
than an ounce of marijuana (Health & Saf. Code, § 11357, subd. (b)). The information
also alleged two prior prison terms (§ 667.5, subd. (b)) applicable to each felony count.
       In January 2013, defendant pled no contest to second-degree burglary and
admitted to having served one prior prison term. In exchange for the plea, the People
agreed to dismiss the remaining charges and limit defendant’s sentence to a maximum of
three years in prison.
       At the first sentencing hearing in April 2013, the trial court ordered defendant to
undergo a section 1203.03 diagnostic evaluation, continued the hearing, and remanded
defendant to the custody of the sheriff for transfer to North Kern State Prison. The
warden and a clinical psychologist at North Kern State Prison separately evaluated
defendant and submitted reports to the court. Both reports recommended incarceration
rather than probation for defendant, noting that defendant’s prior probation dispositions
did not successfully deter defendant’s criminal behavior.
       After receiving the section 1203.03 reports, in May 2013 the court heard
arguments from counsel, denied probation, and sentenced defendant to three years in
prison. In denying probation, the court pointed to the violent and impulsive nature of the
robbery and explained that defendant’s history of committing crimes while on probation
indicated that “jail has not worked” as a deterrent. The court also ordered defendant to
pay: a $280 restitution fine (§ 1202.4, subd. (b)(1)); $45 in victim restitution to Nob Hill
Foods; a $10 crime prevention fee (§ 1202.5, subd. (a)); a $40 court operations
assessment (§ 1465.8, subd. (a)(1)); and a $30 court facilities assessment (Gov. Code, §
70373, subd. (a)(1)). Finally, the court gave defendant 51 days of custody credit
(consisting of 45 actual days plus six days of conduct credit, calculated pursuant to
section 2933.1).
       We have reviewed the entire record and have found no arguable issue.
                                   III.   DISPOSITION
       The judgment is affirmed.
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Manoukian, Acting P.J.




____________________________

Márquez, J.